DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Oct. 24, 2022 has been entered and made of record.  

Response to Arguments
Applicant's arguments dated Oct. 24, 2022 have been fully considered, but they are not persuasive.  
Claim 1 has not been amended, and Applicant argues (Remarks, p. 8)
Applicant cannot determine where in Song there is disclosure of determining where along the y axis the eye movement or gaze is directed.  Song discloses that their system is configured to detect a zig-zag eye gaze pattern.  That is, Song teaches detecting left-to-right, line-by-line zig zag pattern, but there is no disclosure of determining where along the y axis the eye movement or gaze id directed, and then further using that y axis determination to scroll.

Examiner respectfully disagrees:  
(1) the “line-by-line zigzag pattern” taught by Song reasonably reads on the step of “determining where along the y axis the eye movement or gaze is directed” in view of the entire specification and drawings of the appreciation.  Specifically, the entire specification of the present application is silent regarding the detailed feature of the step of “determining where along the y axis the eye movement or gaze is directed”.  Then, the features depicted in, e.g., FIGS. 1B, 1C and 3-4 are substantially the same as the drawings taught by Song:

    PNG
    media_image1.png
    633
    1431
    media_image1.png
    Greyscale

 That is, the “zig-zag pattern” in both embodiments comprise determining gaze along the y-axis, thus Song teaches the feature at issue.
(2) Baldwin also at least implicitly teaches the concept of “determining where along the y axis the eye movement or gaze is directed” (Baldwin, FIGS. 1-2 and 9, [0048], “The device can analyze the captured image information to attempt to locate facial features (e.g., eyes) or otherwise identify aspects that will help to determine a gaze direction and/or viewing location of the user 906”; it is reasonably inferred that the step of “determining a gaze direction 906” also involves analyzing the “zig-zag pattern” as shown above, which comprises determining the gaze direction along the y axis of the screen 102, as shown in FIGS. 1-2 of Baldwin). 
Applicant may have misunderstood Examiner’s interpretation and Applicant’s assertion that “there is no disclosure of determining where along the y axis the eye movement or gaze is directed” is simply not true.
Accordingly, claim 1 is not allowable.
Claims 2-11 directly or indirectly depend from claim 1, and are not allowable at least for the same reason above.
 Claim 12 has been amended to recite “by determining where along a y axis the eye movement the eye movement or gaze is directed” (Remarks, p. 8) and thus is not allowable for the same reason above.
Claims 13-19 directly or indirectly depend from claim 12, and are not allowable at least for the same reason above.
Claim 20 has been amended in the similar manner as in claim 12. 
Applicant argues (Remarks, p. 8)
What the Examiner cites is selecting a functionality based on a document type.  For example, a function used to display content may be different for a novel versus a website or magazine.  The disclosure of a function that changes based on document type being displayed is not equivalent and does not teach zones of display that can have different scrolling parameters.

Examiner respectfully disagrees.  It is not document type but content within one type of document (e.g., “magazines or Web sites”) that the “functionality” taught by Baldwin corresponds to.  Specifically, Baldwin clearly teaches “for content such as magazines or Web sites where content might be organized differently, and a user might only look at certain areas”.  Then, Baldwin teaches the concept of “updating such as scrolling at a certain speed or navigating to a specific location in the content” (Baldwin, FIG. 9, [0049]).  Finally, Baldwin clearly teaches “different scrolling parameters” assigned to different “zones”, e.g., “A B C” shown in FIGS. 4(a) and 4(b).  Please see p. 9 of prior Office Action.  
Applicant may have misunderstood Examiner’s interpretation or did not thoroughly understand the teachings of Baldwin, and Applicant’s assertion that “the disclosure of a function that changes based on document type being displayed is not equivalent and does not teach zones of display that can have different scrolling parameters” is simply not true.
Accordingly, claim 20 is not allowable.
Examiner maintains his decision, and provides succinct explanation as described above. 

Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2014/0125585 A1) in view of Baldwin et al. (US 2012/0256967 A1).
	As to claim 1, Song teaches a method (Song, Abs., a “method for operating a computer device with user's eye movement”) comprising: 
	detecting an eye movement or gaze of a user relative to content displayed on a display screen of the computing device (Song, e.g., FIGS. 3-4, [0031], “FIGS. 4 (a) to (c) illustrate a basic reading process for reading an entire page presented on the display of the device 11 from the top to the bottom of the page”), the content (Song, e.g., FIGS. 3-4, [0031], the content associated with “first/second/third text line(s) 31 32 33”) being arranged along a y axis of (Song, see FIGS. 3-4) the display screen (Song, e.g., FIGS. 3-4, [0031], the “display of the device 11”); 
	determining that the user has viewed a portion of the content provided on the display screen and where along the y axis the eye movement or gaze is directed (Song, e.g., FIGS. 3-4, [0031], “As shown in FIG. 4(a), at first, the user 30 reads the first text line 31 on the page from left to right of the text line 31. Then the user 30 reads the second text line 32 from left to right of the text line 32 and repeats the same reading process for the other text lines (FIG. 4(b))”); and 
automatically scrolling the content on the display in response to the eye movement or gaze of the user (Song, FIG. 6, [0017], “FIG. 6 illustrates on how a page shown on the display of the computer device will be scrolled to the next page according to the eye movement pattern shown in FIG. 5”).
Song fails to explicitly teach automatically scrolling … “in relation to the y axis”.
However, Baldwin teaches the concept of automatically scrolling … in relation to the y axis (Baldwin, FIGS. 4(a)-4(b), [0035], e.g., “as the user's viewing direction drifts towards point C from point B, the scroll speed will increase at a substantially constant rate (assuming no substantial variations in the drift)”).
At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “method for operating a computer device with user's eye movement” taught by Song to further perform the step of controlling “the scroll speed” in relation to the y axis, as taught by Baldwin, in order to provide that “if the interface is displaying text, such as may be part of an electronic book or Web page, for example, the device can cause the text to scroll or otherwise adjust based at least in part upon the speed and/or location at which the user is reading, as may be determined by changes determined in that user's gaze” (Baldwin, [0016]). 
	As to claim 2, Song teaches the method according to claim 1, wherein the eye movement includes an eye gesture that includes an eye movement pattern (Song, e.g., FIGS. 8(a)-(c), [0042], “eye movement patterns”).  
	As to claim 3, Baldwin teaches the method according to claim 1, further comprising: 
	determining when the eye gaze of the user is directed to a control zone (Baldwin, FIG. 5, [0040], e.g., a “number of graphical elements 504, 506, 508, such as icons or other images”) of the display screen (Baldwin, FIG. 5, [0040], “screen 502”); and 
	executing an underlying functionality associated with the control zone (Baldwin, FIG. 5, [0040], “the device can accept input to move to a different chapter, go to a menu, or perform another such task based at least in part upon the fact that the user is determined to be gazing at one of those graphical elements 504, 506, 508. For example, the user could gaze at element 504 in order to skip to the next chapter, or element 508 to go to the top or beginning of the current chapter or section”).319732US  Examiner renders the same motivation as in claim 1.
	As to claim 4, Song teaches the method according to claim 1, wherein when the content (Song, e.g., FIGS. 3-4, [0031], the content associated with “first/second/third text line(s) 31 32 33”) includes text (Song, e.g., FIGS. 3-4, [0031], “first/second/third text line(s) 31 32 33”), the method further includes determining when the eye movement is indicative of the user reading or not reading the text (Song, e.g., FIG. 5, [0034], “the zigzag-shaped eye movement pattern shown in FIG. 5 is detected using the CPU 111 and the eye movement detector 112. Then the CPU 111 compares the detected eye movement pattern with the eye movement patterns in the table stored in the storage 113. If an eye movement pattern that matches the detected eye movement pattern is found in the table, the CPU 111 executes a command associated with the matched eye movement pattern in the table”).  
	As to claim 5, Baldwin teaches the method according to claim 4, wherein automatically scrolling comprises scrolling one or more lines of the text based on a number of lines read by the user, as determined from the eye movement (Baldwin, FIG. 3, [0032], “the default scrolling rate might be a product of the scrolling speed for the user and the scrolling factor for the difficultly of the content. For example, a user with a scroll speed of one line per minute might have an effective scroll speed of two lines per minute for comics and half a line per minute for text books, which might correspond to a scroll factor of 2.0 for comics and 0.5 for text books”).  Examiner renders the same motivation as in claim 1.
	As to claim 6, Baldwin teaches the method according to claim 5, further comprising: 
	determining that the user has re-read one of the one or more lines of the text; and slowing or stopping the automatic scrolling in response (Baldwin, FIG. 3, [0028], “For example, if the user's viewing location moves up to Zone 4, the device might stop scrolling, may slow scrolling, or even can start scrolling backwards at a certain rate. In some embodiments, there can be different zones for slowing, stopping, reversing, etc. Such an approach enables the user's gaze direction to be moved back down to Zone 1. In at least some embodiments, this action can also result in a slightly slower scroll speed being associated with Zone 1 under, the current conditions and/or for the current user. If the user is falling way behind, the viewing location might move up to Zone 5, which can result in the content scrolling backward. (e.g., scrolling "up") at a faster rate”).  Examiner renders the same motivation as in claim 1.
	As to claim 7, Baldwin teaches the method according to claim 1, further comprising segmenting the display screen into a plurality of zones (Baldwin, see FIG. 3, [0026], “a navigation algorithm is used that divides the display screen up into five different zones 304, although it should be understood that any appropriate number of zones could be used in any appropriate arrangement in accordance with the various embodiments”), which are arranged along a vertical or horizontal axis (Baldwin, see FIG. 3).  Examiner renders the same motivation as in claim 1.
	As to claim 8, Baldwin teaches the method according to claim 7, further comprising automatically adjusting a scroll distance and direction of the automatic scrolling based on which one of the plurality of zones where the eye movement or gaze is detected (Baldwin, FIG. 3, [0028], “For example, if the user's viewing location moves up to Zone 4, the device might stop scrolling, may slow scrolling, or even can start scrolling backwards at a certain rate. In some embodiments, there can be different zones for slowing, stopping, reversing, etc. Such an approach enables the user's gaze direction to be moved back down to Zone 1. In at least some embodiments, this action can also result in a slightly slower scroll speed being associated with Zone 1 under, the current conditions and/or for the current user. If the user is falling way behind, the viewing location might move up to Zone 5, which can result in the content scrolling backward. (e.g., scrolling "up") at a faster rate”).329732US  Examiner renders the same motivation as in claim 1.
	As to claim 9, Baldwin teaches the method according to claim 8, further comprising automatically adjusting the scroll distance and direction of until the eye movement or gaze has adjusted to another one of the plurality of zones (Baldwin, FIG. 3, [0030], “ For example, a user might want to go back to content that the user previously viewed. A natural approach to locating such content would be to look or visually scan up, or back, to find that content. In the example of FIG. 3, a user looking at Zone 5 (or even closer to the top edge of the display screen) can quickly scroll up to previously viewable content. Similarly, the user can skip forward to content by looking down towards the bottom of the display element in Zone 3, which would be a natural reaction for someone wanted to skip ahead to a later section of the content. In some embodiments, there can be specific zones that forward more quickly (e.g., by paragraph, page, topic, or chapter) when the user is detected to be gazing at one of those zones”).  Examiner renders the same motivation as in claim 1.
	As to claim 10, Baldwin teaches the method according to claim 1, further comprising detecting at least one of a font size, a line height, and a spacing of the content; and the automatic scrolling being adjusted based on the at least one of a font size, a line height, and a spacing (Baldwin, FIG. 3, [0031], “there might be different fonts, font sizes, or spacings for different content. Any of a number of other such factors also could change the user's effective reading or viewing speed, which can automatically be detected and accounted for by determining the current zone for the user's gaze direction”; [0039], “in some cases, such as for low vision users where only a small number of words are displayed on the screen at any given time due to font size constraints, the scroll speed can be determined based on the number of words or other such aspects”).  Examiner renders the same motivation as in claim 1.
	As to claim 11, Baldwin teaches the method according to claim 1, further comprising adjusting the automatically scrolling based on manual scrolling by the user (Baldwin, FIG. 9, [0048], e.g., “gaze tracking is activated on the device 902 some embodiments a user must activate this mode manually, while in other modes the device can activate the mode when the user is detected in a range of relative locations, when the device is determined to be held by a user, when a specific application is opened, or at any other appropriate time”).  Examiner renders the same motivation as in claim 1.
	As to claim 12, it differs from claim 1 only in that it is the system performing the method of claim 1.  It recites the similar limitations as in claim 1, and Song in view of Baldwin teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 1 for detailed analysis.
	As to claim 13, it recites the similar limitations as in claim 2, and Song teaches them.  Please see claim 2 for detailed analysis.
	As to claim 14, it recites the similar limitations as in claim 3, and Baldwin teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 3 for detailed analysis.
	As to claim 15, it recites the similar limitations as in claim 4, and Song teaches them.  Please see claim 4 for detailed analysis.
	As to claim 16, it recites the similar limitations as in the combined claims 5 and 6, and Baldwin teaches them.  Examiner renders the same motivation as in claim 1.  Please see claims 5 and 6 for detailed analysis.
	As to claim 17, it recites the similar limitations as in claim 7, and Baldwin teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 7 for detailed analysis.
	As to claim 18, it recites the similar limitations as in the combined claims 8 and 9, and Baldwin teaches them.  Examiner renders the same motivation as in claim 1.  Please see claims 8 and 9 for detailed analysis.
	As to claim 19, it recites the similar limitations as in claim 10, and Baldwin teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 10 for detailed analysis.
	As to claim 20, Song in view of Baldwin teaches a method (Song, Abs., a “method for operating a computer device with user's eye movement”) comprising:359732US 
	establishing a plurality of zones for a display (Baldwin, FIG. 3, [0026], e.g., “a navigation algorithm is used that divides the display screen up into five different zones 304”); 
	presenting content on a display that includes lines of textual content (Song, Fig. 5, [0032], “As can be seen from FIG. 5, the user's eye gaze point moves in zigzag-shape from left to right of each text line and from top text line to bottom text line”), the display being segmented into one or more of the plurality of zones (Baldwin, see FIGS. 5-6) and the lines of textual content being arranged along a y axis in the one or more of the plurality of zones (Song, e.g., see FIGS. 3-4); 
	tracking eye movement or gaze of an eye of a user who is reading the lines of textual content on the display (Song, Fig. 5, [0032], “As can be seen from FIG. 5, the user's eye gaze point moves in zigzag-shape from left to right of each text line and from top text line to bottom text line”), along with which of the plurality of zones the content is located within (Baldwin, e.g., FIGS. 6(a)-6(b), “in the example of FIG. 6(a), the images have been removed from the text displayed, and in their place a set of thumbnail images 604, 606, 608 have been positioned along the side of the display 602”) and where along a y axis the eye movement or gaze is directed (Song, e.g., see FIGS. 3-4); and 
	automatically scrolling the lines of textual content as the reader reads the lines of textual content as determined from the eye movement or gaze (Baldwin, FIGS. 4(a)-4(b), [0035], e.g., “as the user's viewing direction drifts towards point C from point B, the scroll speed will increase at a substantially constant rate (assuming no substantial variations in the drift)”), wherein the automatic scrolling is based on scrolling parameters, each of the plurality of zones having different scrolling parameters (Baldwin, see FIGS. 4(a)-4(b), [0037], “The function used might also vary based on the type of content. For example, digital novels might have a function similar to that of function 426 where a substantially constant viewing style of the user will be used to view that content (i.e., the user will likely read the content line by line). For content such as magazines or Web sites where content might be organized differently, and a user might only look at certain areas, the appropriate function might be quite different”).  Examiner renders the same motivation as in claim 1.  

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: Jacob et al. (US 2014/0002352 A1) teaches the concept of “leveraging eye gaze and/or other user interactions for automatic paging on a display of a user device” (Abs.).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nov. 12, 2022

/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        


***